IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. * CRIMINAL NO. JKB-96-00399
KEVIN JONES, *
Defendant. *
* x * & & * * * * * * x
MEMORANDUM

In 1998, Kevin Jones was convicted of conspiracy to distribute crack cocaine and heroin
in violation of 21 U.S.C. § 846. Jones received a mandatory life sentence. Jones has now served
23 years in prison and secks a reduction of his sentence under the First Step Act of 2018. (Mot.
Reduced Sentence, ECF No. 604.) The Government opposes the motion. (Opp’n Mot. Reduced

Sentence, ECF No. 613.)

For the reasons set forth below, the Court concludes that Jones is eligible to be considered .

for a sentence reduction under the First Step Act. Before deciding whether such a reduction is
warranted, the Court will require additional briefing.
L Factual Background
In 1997, Jones was one of eight individuals charged in relation to a drug operation in the
Westport Public Housing Project in Baltimore, Maryland.! (Superseding Indictment, ECF No.
158; PSR 76.) A jury found Jones guilty of conspiracy to distribute crack cocaine and heroin in

violation of 21 U.S.C. § 846, (ECF No. 357.) The jury did not make a determination as to the

 

1 Another defendant in the case, Daniel Hill, has also moved this Court for a sentence reduction under the First
Step Act. (ECF No. 605.)

 
quantity of drugs involved in the conspiracy or whether the conspiracy involved crack, heroin, or
both. (Id). |

At sentencing, Judge Andre Davis determined by a preponderance of the evidence that 53
kilograms of crack cocaine and 30 kilograms of heroin were attributable to Jones. United States
v. Holland, 59 F. Supp. 2d 492, 529 (D. Md. 1998). Pursuant to Jones’s statute of conviction—
which the Presentence Report identified as 21 U.S.C. § 846 [21 U.S.C. § 841(b\(1)(A)Q@) -&
841(b)(1)(A)(iii)] these quantities exposed Jones to a statutory range of imprisonment of ten
years to life. (PSR 433.) Judge Davis also concluded by a preponderance of the evidence that the
leader of the conspiracy, Dwayne Holland, had committed a murder in furtherance of the
conspiracy, and that this murder was reasonably foreseeable to Jones, who played the role of the
“enforcer” in the conspiracy. Holland, 59 F. Supp. 2d at 537. Judge Davis applied the murder -
guideline, U.S.S.G. § 2A1.1, and assigned a base offense level of 43; he also concluded that a 2-
level enhancement for possession of a firearm was appropriate as well as a 2-level enhancement
for obstruction. Jd. at 543. Jones, who was assigned criminal history category I because of a prior
inisdemeanor theft, faced a pre-Booker mandatory guideline range of life. (PSR 7 33.) On
September 3, 1998, Judge Davis sentenced Jones to life without parole.? (ECF No. 421.)

The United States Court of Appeals for the Fourth Circuit affirmed Jones’s conviction and
sentence on July 17, 2001. United States v. Montgomery, 262 F.3d 233 (4th Cir. 2001).

Il. First Step Act Eligibility
The First Step Act of 2018 was part of an effort by Congress “to correct earlier statutes’

significant disparities” in the treatment of crack cocaine and powder cocaine. United States v.

 

2 Judge Davis, who has retired from the bench, submitted a letter in support of Jones’s motion for a sentence

reduction. (Davis Letter, ECF No. 604-1.) In the letter, Judge Davis stated that he “never would have sentenced
[Jones] to life imprisonment if [he] had had the opportunity to sentence [him] in accordance with the Fair Sentencing
Act.” (id. at 2.)
Wirsing, 943 F.3d 175, 176-77 (4th Cir. 2019), as amended (Nov. 21, 2019). This effort dated
back to 2010 when Congress enacted the Fair Sentencing Act, which increased the quantities of
crack cocaine that triggered mandatory minimums; in relevant part, Section 2 of the act reduced
the crack-to-powder ratio from 100-to-1 to 18-to-1. Fair Sentencing Act, Pub. L. No. 111-220,
124 Stat. 2372 (2010); Dorsey v. United States, 567 U.S, 260, 269 (2012), However, until the
passage of the First Step Act, these more lenient sentencing provisions were largely unavailable to
those who had committed offenses prior to August 3, 2010. United States v. Black, 737 F.3d 280,
286-87 (4th Cir. 2013). The First Step Act changed that by providing that a sentencing court
“may, on motion of the defendant, the Director of the Bureau of Prisons, the attorney for the
Government, or the court, impose a reduced sentence as if section[] 2. . . of the Fair Sentencing
Act of 2010 were in effect at the time the covered offense was committed,” First Step Act, Pub.
L.No. 115-391, 132 Stat. 5194, 5222 (2018). Section 404(c) of the First Step Act prescribed two
limits: a defendant would not be eligible for a sentence reduction where the original sentence was
imposed “in accordance” with the Fair Sentencing Act, or where the defendant had already filed a
motion under the First Step Act and it had been denied on the merits. Id. § 404(c).

After the passage of the First Step Act, disputes quickly arose as to who was eligible for a
sentence reduction and specifically, what constituted a “covered offense” under the act. The
Fourth Circuit addressed the issue in United States v. Wirsing, where it concluded that in
determining whether an offense was “covered,” courts should look to the statute of conviction—
specifically whether the statutory penalties for that offense were modified by the Fair Sentencing
Act—rather than to the conduct (or drug quantities) underlying the conviction. 943 F.3d at 185—

86. The court explained that this broad approach to eligibility was warranted because Congress
did not intend for there to be a “complicated and eligibility-limiting determination at the ‘covered
offense’ stage of the analysis.” Jd. at 186.

The issue here is whether Jones’s conviction for conspiracy to distribute heroin and crack
cocaine under 21 U.S.C. § 846 is a “covered offense” under the First Step Act. The parties appear
to agree that if Jones had been convicted of conspiracy to distribute crack cocaine only, he would
be eligible for relief under Wirsing;> they disagree as to whether the inclusion of heroin in the
count renders him ineligible. |

Jones offers two theories as to why his conviction qualifies as a “covered offense.” His
first theory is that for the purposes of First Step Act eligibility, the Court should conclude he was
convicted only of conspiracy to distribute crack cocaine—a clearly “covered offense” under the
First Step Act. (Mot. Reduced Sentence at 10-11.) Jones contends that Judge Davis’s factfinding
at sentencing regarding the quantities of drugs involved in the conspiracy—factfinding which
increased the statutory maximum Jones was facing from 20 years to life—was unconstitutional
under the later-decided Apprendi v. New Jersey. 530 U.S. 466, 490 (2000) (“any fact that increases
the penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury, and
proved beyond a reasonable doubt.”). In 2001, on direct appeal, the Fourth Circuit agreed the
approach used at Jones’s sentencing violated Apprendi, but decided the error was harmless as there
was “uncontested and overwhelming” evidence in the record to support Judge Davis’s findings

regarding drug type and quantities Montgomery, 262 F.3d at 252. Even if this error was
previously harmless, Jones asserts, that is not a reason now to “double-down on [the]
unconstitutional findings in applying the First Step Act.” (Reply at 7 (quoting United States v.

Williams, 402 F, Supp. 3d 442, 448 (N.D. II. 2019)), ECF No. 619.) Instead, Jones argues, the

 

3 The Government concedes Wirsing is controlling, but it notes its objections to the opinion to preserve its
argument in the event of any subsequent appeal of this case or Wirsing. (Opp’n Mot. Reduced Sentence at 5.)

4
Court should set aside Judge Davis’s findings and. conclude the conviction is ambiguous as to
whether it involved crack cocaine, heroin, or both, and in this ambiguity, apply the rule of lenity.
Under such an approach, the Court would assume Jones was convicted only of conspiracy to

‘distribute crack cocaine under § 841(b)(1)Gii)—a provision clearly modified by the Fair
Sentencing Act—and Jones would be eligible for relief. Other district courts have followed ‘this
approach where, as here, the jury never made findings regarding the type or quantity of drugs
underlying the conviction. See, e.g., United States vy. Carrie, CMC-09-930-04, 2019 WL 3493832,
at *2 (D.S.C. Aug. 1, 2019) (concluding the defendant was convicted of a “covered offense” where
it was unclear whether he had pled guilty to conspiracy to distribute crack cocaine, powder cocaine,
or both).

The Court concludes this approach provides a viable path to eligibility. The Government’s
main objections center on if and how Apprendi applies in First Step Act proceedings, but none of
its arguments are availing. (Opp’n Mot. Reduced Sentence at 7-8.) First, as for if Apprendi
applies, the Government cites United States v. Sanders, 247 F.3d 139, 141 (4th Cir. 2001) for the
contention that Apprendi “does not apply retroactively on collateral review.” (/d.) But as Jones —
points out, this is not collateral review, and numerous district courts have held Apprendi applies in
First Step Act proceedings. See, e.g., United States v. Smith, 379 F. Supp. 3d 543, 546 (W.D. Va.
2019) (“[A]lthough Apprendi and Alleyne are not retroactively applicable on collateral review, this
court joins other courts in finding that their holdings are applicable in the context of the First Step
Act.”); see also Mot. Reduced Sentence at 13-14 (collecting cases holding the same), The
Government also contends that even if Apprendi applies, it cannot serve as a basis for concluding
that Jones was convicted only of distributing crack cocaine, as the Fourth Circuit “already rejected

- an Apprendi claim on Petitioner’s direct appeal.” (Opp’n Mot. Reduced Sentence at 7.) But the
Fourth Circuit’s conclusion that the prior Apprendi error was harmless does not authorize this
Court to continue propounding that error moving forward. See United States v. Stone, No. DCN-
96-403, 2019 WL 2475750, at *2 (N.D. Ohio June 13, 2019), appeal dismissed, No, 19-3665, 2019
WL 5208846 (6th Cir. Sept. 25, 2019) (“The First Step Act neither directs nor implies that the
Court should perpetuate the application of an unconstitutional [Apprendi violation] when
determining a new sentence... .”). Because the Apprendi violation cannot be ignored in
determining First Step Act eligibility, the Court agrees that Jones has a plausible argument that his
conviction should be construed as involving only crack cocaine. However, even if the Court did
not resolve this question in Jones’s favor (which it does), the Court also concludes that J ones is
eligible to be considered for a sentence reduction under his second theory, which rests on different
grounds,

Jones’s second theory of eligibility is that even if he was convicted of conspiracy to
distribute both heroin and crack cocaine, he is still eligible for a sentence reduction because part
of his conviction involves a “covered offense.” (Mot, Reduced Sentence at 11.) A number of
district courts have concluded that a conviction on a count involving crack cocaine and other drugs
is a “covered offense.” See, e.g., United States v. Medina, No. SRU-05-58, 2019 WL 3766392, at
*1 (D. Conn. Aug. 9, 2019) (deeming a defendant eligible for a reduction under the First Step Act
where he was convicted on a count of conspiracy with intent to distribute 50 grams or more of
crack cocaine and 5 kilograms or more of powder cocaine); United States v. Zapata-Vicente, JAG-

_01-00061, ECF No. 159 at *5-6 (E.D. Va. Aug. 8, 2019) (deeming a defendant eligible for a
reduction under the First Step Act where he was convicted on a count of conspiracy to distribute
50 grams or more of crack cocaine and 5 kilograms or more of powder cocaine). The Fourth

Circuit, along with some other district courts, has reached the opposite conclusion in several short,
unpublished decisions. See, e.g., United States y. Holman, 783 F. App’x 289 (4th Cir. 2019)
(affirming the district court’s denial of relief under the First Step Act where the defendant pled
guilty to conspiracy to possess and distribute 50 grams of crack cocaine and 5 kilograms of powder
cocaine); United States v. Mendoza, 776 F. App’x 170 (4th Cir. 2019) (reaching the same
conclusion where the defendant pled guilty to conspiracy to distribute crack cocaine, powder
cocaine, and marijuana).

Although the persuasive authority regarding this theory cuts both ways, the most relevant
authority is Wirsing, which is the Fourth Circuit’s most recent, binding exploration of the
parameters of a “covered offense.” 943 F.3d+175. Although Wirsing did not directly speak to
whether convictions involving multiple drugs are “covered offenses,” its pronouncement about the
scope of a “covered offense” was unquestionably: broad: “any inmate serving a sentence for pre-
- August 3, 2010 violations of 21 U.S.C. § 841(b)(1)(A)Gii) or (B)Gii) . . . is serving ‘a sentence for
a covered offense’ and may seek a sentence reduction under the First Step Act.” Jd at 185. Here,
. Jones’s conviction included a violation of 841(b)(1)(A){iii). (PSR 733.) Under the plain language
_ of Wirsing—and that opinion’s directive that there should not be a “complicated and eligibility-
limiting determination at the ‘covered offense’ stage of the analysis” —J ones’s conviction for
conspiracy to distribute crack cocaine and heroin is a “covered offense” under the First Step Act.
See id, at 186.

‘In terms of eligibility, the only remaining question is whether either of the limits under §
404(c) of the First Step Act apply here. These two limits preclude eligibility where a defendant’s
original sentence was imposed “in accordance” with the Fair Sentencing Act, and where the
defendant has already filed a motion under the First Step Act and it has been denied on the merits,

Id. § 404(c). The second limitation clearly does not apply, as this is Jones’s first motion under the
First Step Act. The Government's position as to whether the first limitation applies is not entirely
clear. At the end of its brief, the Government contends that Jones is not eligible for relief because
his guidelines range was determined by the murder guideline, which was not affected by the First
Step Act. (Opp’n Mot. Reduced Sentence at 10-11.) The Government does not explain how this
argument fits in with the relevant legal framework, but the Court interprets this as an argument
that Jones is barred from relief under § 404(c) because he was sentenced “in accordance” with the
Fair Sentencing Act. However, Wirsing squarely rejected the argument that eligibility hinges on
whether a petitioner’s sentencing guidelines have changed as a result of the Fair Sentencing Act
or the First Step Act. See Wirsing, 943 F.3d 183-85. And courts in this district routinely find an
individual eligible for a sentence reduction even if the guidelines have not changed. See, e.g.,
United States v. Mack, PIM-09-0247, ECF No. 136 at *6 (D. Md. Dec. 20, 2019) (reducing the
defendant’s sentence under the First Step Act even though his guidelines range was unchanged
upon retroactive application of the Fair Sentencing Act); United States v. Trotman, GLR-10-0266, —
ECF No. 285 at *2 (D. Md. Oct. 29, 2019) (same). Therefore, the Court concludes that neither
limitation applies here.

In sum, the Court concludes Jones is eligible to be considered for a sentence reduction
under the First Step Act whether he was convicted of conspiracy to distribute only crack cocaine
or both crack cocaine and heroin. Before considering whether a reduction is appropriate, however,
the Court requires more focused briefing on the process of considering a sentence reduction.
Although the parties have previewed their positions with respect to this process, their positions
were at times mixed with their arguments regarding eligibility. Now that the question of eligibility
is resolved, the parties should concisely articulate their positions with respect to the following:

which statutory range applies, which sentencing guideline(s) are implicated, and what evidence .
the Court can consider without violating Apprendi and its progeny. The additional briefing should
not be treated as an opportunity to selitigee the question of eligibility.
HI, ~~ Conclusion
For the foregoing reasons, the Court concludes Jones is eligible to be considered for a
sentence reduction under the First Step Act. It will order additional briefing on the schedule set

forth in the accompanying order.
DATED this_ ZT day of February, 2020.

BY THE COURT:

J xm 4 (PL.

James K. Bredar
Chief Judge

 
